Citation Nr: 1609651	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  11-17 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for hypertension, secondary to the service-connected back disability. 

4. Entitlement to an increased rating (evaluation) for lumbar spine osteoarthritis with degenerative disc disease (back disability), rated at 20 percent.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from rating decisions in September 2010 and August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran has been assigned separate evaluations of twenty percent for radiculopathy of the bilateral lower extremities with parasthesias and numbness.  The Veteran has not perfected an appeal with regard to either of those rating and no issue with regarding the ratings assigned are before the Board at this time. 

The Veteran testified at a hearing before the Board in November 2015. A copy of the hearing transcript has been included in the claims file.  

The issues of service connection for hypertension, secondary to the Veteran's service-connected back disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. The Veteran's currently diagnosed bilateral hearing loss is etiologically-related to the Veteran's in-service noise exposure.

2. The Veteran's tinnitus is etiologically-related to the Veteran's in-service noise exposure.

3. For the period on appeal, the Veteran's back disability has been manifested by forward flexion to 45 degrees. 

CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.     
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015). 

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015). 

3. The criteria for an increased rating in excess of 20 percent for lumbar spine osteoarthritis with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5243 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  Upon receipt of a complete or substantially complete application, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.          38 C.F.R. § 3.159(b).

The Board finds that the VCAA notice requirements have been satisfied regarding the Veteran's claims for bilateral hearing loss and tinnitus.  In July 2010, the RO mailed a pre-adjudicatory letter to the Veteran that outlined the evidence required to substantiate his hearing loss and tinnitus claims, and the Veteran's and VA's respective responsibilities in obtaining that evidence.  Moreover, the letter requested that the Veteran provide any evidence in his possession, including relevant treatment records and supporting lay statements.  Thus, the Veteran received all required notice. 

In claims for increased rating, the VCAA requires notice of the type of evidence needed to substantiate the claim, including evidence demonstrating a worsening or increase in severity of the disability and the effect it has on employment, as well as notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a preadjudicatory letter to the Veteran in March 2012 regarding his increased rating claim that satisfied these requirements. 

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist regarding the Veteran's claims for hearing loss, tinnitus, and an increased rating for his back disability.  The claims file contains the Veteran's service treatment records, private and VA medical treatment evidence, and the Veteran's statements.  The Veteran was also afforded VA compensation and pension examinations in August 2010, May 2012, and February 2014 to assist in determining the Veteran's claims.  These examinations and opinions are adequate because they were performed by a medical professional, and were based on a review of the Veteran's record, history, and symptomatology, and included an in-person examination.  Accordingly, VA's duty to assist has been met. 

For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist, as required by the VCAA. 

Legal Authority for Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval or air service, or for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a), (d).  Establishing a claim for service connection generally requires medical or lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Washington v. Nicholson, 19 Vet. App. 362, 367 (2005). 

Service connection may also be proven by presumption.  Where the claimed condition is a "chronic disease" pursuant to 38 C.F.R. § 3.309(a), such as hearing loss and tinnitus (listed as organic diseases of the nervous system), the presumptive service connection provisions of 38 C.F.R. § 3.303(b) will apply.  

Service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For a showing of a chronic disorder in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  If a condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after service is required to presume service connection.  Id.

Additionally, presumptive service connection may be established for certain chronic diseases, including organic diseases of the nervous system, where a veteran had ninety days or more of active service and the disorder manifested to a degree of ten percent or more within one year from separation of service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a); see Walker, 718 F. 3d at 1331.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. § 3.307. 

The determination of whether a veteran has a hearing loss disability is governed by 38 C.F.R. § 3.385.  For VA purposes, impaired hearing will be considered disabling when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85

Before deciding a claim, the Board is required to evaluate all relevant evidence of the record on appeal, including lay and medical evidence.  See 38 U.S.C.A. 
§ 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In evaluating credibility, the Board may consider, among other things, interest, bias, and internal inconsistency.  Caluza v. Brown, 7 Vet. App. 498 (1995).  After determining the competency and credibility of the relevant evidence, the Board must then weigh its probative value.  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis of Hearing Loss and Tinnitus Claims

The Veteran contends that he has hearing loss and tinnitus as a result of acoustic trauma during service.  The Veteran states that he served as a boilerman for four years in the Navy, an occupation that involves loud noise exposure.  He further contends that the heavy cruiser on which he was based test fired ammunition, which resulted in ringing in his ears.  The Board finds that he was exposed to noise during active duty service.

The Veteran's service treatment records were devoid of complaints regarding hearing loss or tinnitus symptoms, and the Veteran's separation examination noted that the Veteran's ears were normal upon clinical evaluation and that the Veteran's hearing was 15/15 bilaterally for both the whisper and spoken voice test.  The separation examination did not include audiometric results.  The Veteran's post-service records indicate that he first complained of hearing issues in March 2010 during a VA medical center visit.  He reported that he had a history of military noise exposure without hearing protection and there was a post-service recreational history of power tool use for 30 years as well as occupational exposure to loud noises with consistent hearing protection.  The Veteran's March 2010 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
55
60
LEFT
15
10
15
50
65

Speech audiometry revealed word recognition ability of 100 percent in the right and left ear at 60 decibels.  

The Veteran was afforded a VA audio examination in August 2010 to assist in determining his claim.  The Veteran reported to the examiner that he worked as a boilerman during service without hearing protection, that he currently used chain saws, lawn mowers, and tractors recreationally with hearing protection, and that his occupation at a water treatment plant involved loud noise exposure for which he used hearing protection.  At this examination, the Veteran reported that he had recurrent but variable tinnitus and that it first manifested in 1967.  An audiometric test was conducted and the Veterans pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
50
60
LEFT
15
10
20
55
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The medical examiner concluded that it was not possible to determine the amount of hearing loss due to military acoustic trauma without the military audiometric information from the Veteran's separation examination.  She further stated that "[g]iven years of civilian work in a noisy environment, one could only speculate the hearing loss and tinnitus are a result of military acoustic trauma."  

The Veteran testified before the Board in November 2015.  During that hearing, he stated he did not wear hearing protection while working in the boiler room, a duty that involved a lot of noise exposure.  The Veteran reported that, during service, he noticed he had ringing in his ears and that he has experienced ringing and related issues since then.  

In consideration of the above lay and medical evidence, the requirements for direct service connection have been met.  The Board is unable to accord the VA examination opinion any weight due to its speculative nature.  Fagan v. Shinseki, 573 F.3d 1281, 1289-90 (Fed. Cir. 2009) (holding that where the medical professional cannot provide an opinion without resorting to speculation, the statement provides neither positive nor negative support for service connection).  The competent medical evidence shows that the Veteran did not complain of hearing loss until 2010.  The medical records do show, however, that the Veteran has reported that he experienced tinnitus and related symptomatology intermittently since service.  These statements are consistent with the Veteran's testimony before the Board in November 2015.  Moreover, the Veteran was exposed to military noise during service without hearing protection, but has worn consistent hearing protection during any post-service occupational and recreational noise exposure.  

In weighing the medical and lay evidence, the Board finds the evidence to be in relative equipoise.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for bilateral hearing loss and tinnitus have been met. 

Disability Ratings in General

The Veteran requests a disability rating in excess of 20 percent for his back disability.  Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability rating, 
38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's osteoarthritis and degenerative disc disease have been evaluated at 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  This diagnostic code rates the condition under the general rating formula for diseases and injuries of the spine.  To warrant a rating in excess of 20 percent for a thoracolumbar spine disability, the evidence must show: forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine (40 percent); unfavorable ankylosis of the entire thoracolumbar spine (50 percent); or unfavorable ankylosis of the entire spine (100 percent).  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DC 5242.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. 38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body. Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).

Spinal disabilities may also be evaluated under the criteria for intervertebral disc syndrome (IVDS), if applicable.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrant a 60 percent rating.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2015).

Increased Rating for Back Disability

The Veteran is currently rated at 20 percent for his back disability, effective July 1998.  The Veteran filed his claim in March 2012, thus making the potential rating period for consideration on appeal extend from March 2011.  See 38 C.F.R. § 3.400(o)(2) (2015).  For the period on appeal, the Veteran's disability has been manifested by symptoms of lower back pain with radiation down both legs to the knees.  The Veteran reported that he experiences pain daily and left his occupation as a mechanic due to the bending, lifting, and climbing required for the job.  His disability is predominantly being treated through medication management and a TENS machine. 

The claims file includes a document from February 2012 in which the Veteran notified his employer of his intentions to use leave pursuant to the Family and Medical Leave Act for his back disability.  The document was completed by a physician, who stated that the Veteran suffered from low back pain and he would be unable to lift heavy things and stand or sit for more than an hour.  In the section titled 'Amount of Leave Needed,' the physician said the Veteran would not be incapacitated for a single continuous period of time due to his medical condition, including time for treatment or recovery.  The physician noted that the Veteran would experience flare-ups that would cause him to miss work once or twice a month, and that each flare-up lasted approximately eight hours.  Ultimately, the Veteran retired, reportedly due to his back injury. 

The Veteran was afforded a VA examination in May 2012.  The Veteran reported that he has flare-ups about one to two days per month.  During these flare-ups, he experiences back pain and typically rests at home, but is able to manage all of his activities of daily living.  The examiner measured his range of motion initially and after repetitive testing, and the Veteran's forward flexion ended at 75 degrees for both tests.  The examiner noted that the Veteran did not have additional limitation nor any functional loss or impairment of his back after repetitive-use testing.   The report showed bilateral paraspinal muscle tenderness, intermittent moderate radicular pain in his bilateral lower extremities, and mild paresthesias and numbess in his bilateral lower extremities, but no IVDS of the thoracolumbar spine.  The Veteran reported that he used a back brace during his bad days, which typically occurred once or twice a month. 

The Veteran was afforded another VA examination in February 2014.  While this examination was intended to assist with his radiculopathy claims, a physical examination of the thoracolumbar spine was conducted.  The Veteran's results showed that his forward flexion ended at 60 degrees after initial testing and at 45 degrees after repetitive testing.  The medical examiner noted that the Veteran experienced functional loss in the form of painful movement and less movement than normal following repetitive testing and he opined that the Veteran would lose fifteen degrees of flexion during flare-ups.  The report showed severe and constant bilateral radicular pain in the lower extremities, moderate paresthesias, moderate numbness in the bilateral extremities, and IVDS of the thoracolumbar spine.  The examiner noted that the Veteran had incapacitating episodes over the past 12 months due to his IVDS, the total duration of which lasted at least four weeks but less than six weeks.  He found that the Veteran's back disability would impact his ability to work as the Veteran was forced to retire early due to limitations on his ability to walk and stand for his job.  

In addition to the above evidence, the claims file contains private and VA treatment records for his back pain.  These records reflect consistent complaints of lower back pain and show that the Veteran was treated through medication management, physical therapy, and the use of a TENS machine.  The Veteran testified during the Board hearing that he used the TENS machine to get out of bed.  While these treatment methods are reflected throughout the record, physician prescribed bed rest is not.  Instead, the records reflect his ability to stand and ambulate independently for visits regarding his back pain, including in November 2013, January 2014, and November 2014.  During a March 2013 medical visit, the physician noted that the Veteran's back disability was being treated with naproxen and Norco, a medication that combines hydrocodone and acetaminophen.  In January 2015, during a visit for his back pain, the Veteran requested a new pain medication or a refill of hydrocodone, and reported that he was using a TENS machine and prescribed methyl salicylate that produced moderate pain relief.  Consequently, the Board accords no weight to the February 2014 VA examiner's opinion regarding the Veteran's IVDS incapacitating episodes as there is no evidence indicating that the Veteran was prescribed bed rest by his physicians, as required by regulations.  38 C.F.R. § 4.71, Diagnostic Code 5243, Note 1.  In consideration of the Veteran's range of motion results, no finding of ankylosis, and the lack of incapacitating episodes, the Veteran is not entitled to an increased rating under the specific objective criteria of the ratings code.  

The Board further considered whether the functional loss due to pain could result in a higher schedular evaluation.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Schafrath v. Derwinski, 1 Vet.App. 589, 592 (1991).  

In this case, the evidence shows that the Veteran consistently presented himself for treatment of daily lower back pain, and that his medication strengthened during the period on appeal.  During these visits, the Veteran regularly rated his back pain at a seven or eight, and that his pain after taking medication only lessened to a five.  The Veteran testified that, as a result of his back pain, he has to use the TENS machine to get out of bed.  The physician also certified that the Veteran would miss time at work due to flare-ups once or twice per month.  The February 2014 VA examination showed that the Veteran experienced additional loss of range of motion as a result of repetitive testing, resulting in forward flexion of 45 degrees. 

In consideration of the evidence, the Board finds that any functional loss the Veteran experiences is accurately represented by his 20 percent disability rating.   Even though the Veteran complains of constant pain, pain alone is not enough to constitute functional loss.  The VA examinations show that the Veteran's most limited range of motion for forward flexion is 45 degrees, even accounting for pain.  Moreover, while the Veteran contends that he had to retire as a result of his back disability, this issue within the Board's TDIU analysis.  For these reasons, the Board finds that the Veteran's symptoms and impairment do not warrant an increased rating under Diagnostic Code 5242 or 5243.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected back disability during the relevant periods on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the Board finds that all the symptomatology and impairment caused by the Veteran's back disability is specifically contemplated by the schedular rating criteria and functional loss considerations, and no referral for extraschedular consideration is required.  Motion limited by factors such as pain, weakness, and stiffness is incorporated into the schedular rating criteria for the musculoskeletal system, which includes the back.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Deluca, 8 Vet. App. at 202.  Thus, the Veteran's back pain and functional loss have been explicitly addressed by the rating criteria.  Moreover, the Veteran has been awarded separate ratings for the neurological manifestations of the back disability; therefore, all related complaints or symptoms are accounted for under those schedular rating criteria.  The claim of service connection for hypertension, secondary to the service-connected back disability, is being remanded for additional development and any symptoms attributable to hypertension will be addressed as part of that claim.  For these reasons, the Board finds that the assigned rating is adequate and no referral for an extraschedular rating is required.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of 
which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Absent any exceptional factors associated with the back disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to service connection for hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to an increased rating for osteoarthritis with degenerative disc disease is denied.


REMAND

Hypertension, Secondary to Back Disability

The Veteran claims that his currently-diagnosed hypertension is related to his service-connected back disability.  The Veteran stated in the Board hearing that his first VA doctor, Dr. L, indicated that his back disability might raise his blood pressure, which is why he prescribed blood pressure medication.  The Veteran was afforded two VA examinations to assist in determining this claim, but both examination opinions were deficient.  

In June 2012, the medical examiner opined that the Veteran's hypertension "is persistent and not associated with his osteoarthritis."  In August 2015, the medical examiner concluded that osteoarthritis is not related to hypertension.  His rationale was that the Veteran's family members have hypertension and his hypertension has no relation to his osteoarthritis.  

These examinations are deficient in that they do not address whether the Veteran's service-connected back disability aggravated his hypertension, as required for a secondary service connection claim.  El-Amin vs. Shinseki, 26 Vet. App. 136, 140-41 (2013) (medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation).  A remand is therefore necessary to obtain an adequate examination and opinion for the Veteran's secondary service connection claim.

TDIU 

The Veteran's present contentions and disabilities raise the issue of TDIU.  Specifically, the Veteran stated he retired from his job due to his back disability and neurological symptoms.  An examination to address the functional and occupational impairment due to the service-connected disabilities is warranted in this case.  Additionally, any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained. Therefore, on remand, after providing appropriate notice to the Veteran, such records should be obtained and a clinical opinion should be acquired, if it is determined to be necessary by the RO.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records of the Veteran.  Efforts to obtain all these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile. The AOJ should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the records are unavailable.

2. Obtain an addendum opinion regarding the Veteran's secondary service connection claim for hypertension from a VA examiner. The entire claims file must be made available to and be reviewed by the examiner. If the examiner determines an examination is required, such an examination shall be provided. The rationale for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion. 

The examiner should provide an opinion to the extent possible, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated by his service-connected back disability.  If the examiner finds that the disorder was aggravated by the back disability, or any residuals or complications thereof, the examiner must provide an opinion regarding the baseline level of severity of the low back disorder prior to onset of aggravation.

3. Provide the Veteran with the appropriate VCAA notice relating to a claim for TDIU, which outlines the types of evidence the Veteran needs to provide in order to establish entitlement to TDIU.

4. Thereafter, afford the Veteran an appropriate VA examination to be conducted, if possible, by a vocational or similar specialist for an examination and opinion regarding the Veteran's employability. The claims file must be provided to the examiner.

The examiner should review the relevant evidence in the claims folder, to include any prior VA medical examinations in the course of rendering any opinion. Thereafter, the examiner should offer an opinion regarding the functional and occupational impairment caused by the service-connected disabilities, both individually and considered together. In rendering this opinion, the examiner should consider the Veteran's education and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities. 

A rationale should be given for all opinions and conclusions rendered. 

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


